Title: To Thomas Jefferson from Ernst Frederick Guyer, 8 January 1793
From: Guyer, Ernst Frederick
To: Jefferson, Thomas



Sir
Philadelphia January 8th. 1793.

I do not know how to apologize for the boldness wherewith I again intrude upon your weightier concerns. The affability wherewith you have received me before; the approbation you have been pleased to bestow upon some of my work; and the disagreeable situation I find myself in at present, will, I trust, plead in my behalf with a Man, who is the avowed patron of arts and in whom the distressed have always found a protector. My Situation is really distressing: I have tried these two years past all what laid in my power to establish myself either as a mathematical instrument maker, or in erecting a type foundary. In  the first profession I find it in vain to attempt any thing; and in the second, I have met with such and so many obstacles, as to render all my endeavours unsuccessful.
It is well known that the type founding business is a most profitable one when once established; but that it requires both time and money to bring it to any degree of perfection, and without that it is impossible to do any thing. I experience this at present in a high degree, as I have not as much work as is sufficient to maintain myself, whereas if I had once a beginning, I should be able in a reasonable time to make such an establishment as would yield an ample competence to me and be of benefit to the public. It is true, partnerships for the typefounding business have been offered to me, but the terms were such, that I should have been the slave of others, with hardly a prospect of a competence for myself: I could therefore not possibly accept them. I am now quite out of work, but if I had a sufficient sum to begin a typefoundary with, I am sure of encouragement, as the most eminent printers here in town have made me promises to that purpose. A moderate sum would be sufficient to begin with. To finish the punches &c. for Long Primer would take nine months and a fount of 2000 ℔. might be cast during the same time, which would cost about 420 Doll: and the value thereof would be about 800 Dollars. A sum of six hundred Dollars would therefore be sufficient to begin with (some money being required for the purchase of some tools and for my maintenance during the first nine months) and in case the sale of the types was as rapid, as I have reason to expect, these six hundred Dollars might be sufficient to erect a compleat foundary, which would take about 8 years. If I could find a generous man who would assist a young man who wishes to establish himself but who now is obliged to waste his best time in doing nothing, or at least little better than nothing, and would advance him six hundred Dollars, he might depend upon being repaid in a few years with a good interest, besides the godlike pleasure of being the cause of the happiness of a young man and perhaps of a future family. I have had honor to work for you, and as I flatter myself was so fortunate as to meet with your approbation: Whom could I then implore for assistance with more hopes of success, than you, Sir; have pity on my situation, have pity on a young artist, who wishes to render himself useful, and who is capable of being so, if the means to begin with are only granted him; grant him these means, and his gratitude can only end with his life. It would be his constant endeavour to merit this favor by his industry, strict attention to business and the goodness of his work, and to shew by  the general tenor of his conduct, that this favor has not been bestowed unworthily. I have the honor to be with utmost respect Sir Your most obedient and most humble servant

Ernst Frederick Guyer

